Citation Nr: 1021500	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the Veteran's claim was originally filed 
at the RO in New Orleans, Louisiana, in August 2005, but was 
transferred to the Muskogee RO after the New Orleans RO was 
closed down due to Hurricane Katrina.  During the pendency of 
his appeal, the Veteran moved to Oklahoma and, therefore, his 
claim has continued to be adjudicated by the Muskogee RO.  

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in May 
2010.  A copy of the transcript of this hearing has been 
associated with the claims file.

Pursuant to the decision in Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009), a request for a TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  The Board finds that 
a request for a TDIU is reasonably raised by the record; 
however, the RO has not addressed this aspect of the 
Veteran's increased rating claim in the first instance.  
Therefore, entitlement to a TDIU has been added as an issue 
listed above and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.
FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for service 
connection for PTSD was granted in the August 2006 rating 
decision on appeal and was evaluated as 50 percent disabling 
effective August 8, 2005 (the date the Veteran's claim for 
service connection was received).  The Veteran disagreed with 
the 50 percent evaluation of this now service-connected 
disability.  The Board finds that, since the Veteran's claim 
was initially one for service connection that was granted, 
VA's obligation to notify him has been met as the claim for 
service connection was obviously substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in notice relating to the Veteran's appeal for an 
increased rating is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
April 2006, July 2007 and October 2008.  Significantly, the 
Board observes that he does not report that his PTSD has 
worsened since he was last examined, and thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  The Board notes that, 
at the May 2010 hearing, the Veteran's representative argued 
that the last VA examination was inadequate in that an 
opinion regarding the Veteran's employability was not 
obtained.  The Board finds that this examination is adequate 
for rating purposes as it clearly supports the Board's 
findings as set forth below for a higher disability rating.  
As for the Veteran's employability, the Board notes that it 
is remanding the TDIU aspect of his increased rating claim 
and, if necessary, the RO can obtain such an opinion in 
developing that part of his claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  As the 
veteran disagreed with the initial rating provided for this 
disability, the Board will consider entitlement to an 
increased rating from the effective date of service 
connection, to include entitlement to any "staged rating" 
throughout this time frame.  Fenderson v. West, 12 Vet. App. 
119 (1999)

The Veteran's service-connected PTSD psychiatric disorder is 
currently evaluated as 50 percent disabling under Diagnostic 
Code 9411.  The regulations establish a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical records show Global Assessment of Functioning 
(GAF) scores of 50 and 56 over the past few years.  A GAF 
score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

In his numerous statements, the Veteran has stated that his 
PTSD symptoms include nightmares two to three times per week, 
flashbacks weekly or more (triggered by seeing rice fields 
and tree lines in oil reserve area where he worked), insomnia 
(wakes up around 2:00 am and cannot return to sleep 
especially after having a nightmare), inability to get close 
to people (no close friends, only close with wife and 
children, does not get along with extended family as he gets 
into fights with them), isolation (quit job and moved with 
wife to isolated cabin in mountains of Oklahoma, just wants 
to be alone, avoids people), intolerance to crowds (cannot be 
in a roomful of people, being in one is "worst nightmare"), 
short-term and long-term memory loss, irritability with 
violent destruction (throws things, punches walls, breaks 
whatever he has in his hands at the time, yelling at 
coworkers and wife), hypervigilance (in restaurants, has to 
sit in corner so no one can get behind him and he can keep 
his eyes on everyone), intrusive thoughts, and anxiety.  He 
has stated that he either quit or retired from his employment 
of 20 years because of his PTSD and his inability to handle 
the stress of his job, memory problems, and inability to 
relate to his coworkers or be in crowds.  He also stated that 
he saw Vietnamese fishermen while working in his area and he 
could not handle this.  Finally, the Veteran testified at the 
May 2010 hearing that he also has suicidal and homicidal 
thoughts; however, he gets no treatment for his PTSD due to 
his living so far from everything and his wife's health 
issues.

There are no treatment records relating to treatment for the 
Veteran's PTSD.  The Board notes that, at the July 2007 VA 
examination, the Veteran reported having received treatment 
for a short period at VA mental health in Jennings, 
Louisiana; however, no mental health treatment records were 
found when the treatment records from that facility were 
obtained.

The Veteran underwent VA examinations in April 2006, July 
2007 and October 2008.  At the April 2006 examination, the 
Veteran reported having been married successfully for 37 
years with two children from that marriage.  He related that 
his wife calls him a Jekyll and Hyde.  He worked maintenance 
on pumps in federal oil reserve area.  He referred that he 
was quite isolated at work and did not want to be with 
others.  He denied any treatment for PTSD.  Current symptoms 
reported were anxiety with Vietnamese individuals, two 
nightmares per week, flashbacks weekly, sleeping problems, 
easily fatigued, startle symptoms, and memories that are 
easily triggered by seeing any reminder of any type of war.  
He related that he was considering retirement to Oklahoma 
because he had a property in the northeastern corner of the 
state.  He reported he was fired prior to his current 
employment (at which he had worked at for 20 years) because 
he was so hard to deal with.  

Mental status examination was generally within normal limits 
except for the Veteran stating he has difficulty focusing and 
his sensorium overall was a bit cloudy.  The examiner noted 
that a review of psychological symptoms resulted in 
endorsement of anxiety, depression, insomnia, crying spells, 
anhedonia, and nightmares.  The Veteran also indicated that 
he has anger control problems.  He denied auditory or visual 
hallucinations, but admitted paranoias and stated that he is 
antagonized by seeing Vietnamese individuals.  He denied 
being suicidal or homicidal.  Problem behaviors were listed 
as anger, irritability, depression, intrusive thoughts, 
nightmares and flashbacks.  As for the effect of symptoms on 
social and occupational functioning, the examiner stated that 
there was a severe effect given that the Veteran was fired on 
several occasions and was very hard to get along with on his 
job and his current job mostly now is one that allows him to 
isolate.  The diagnosis was chronic and severe PTSD.  A GAF 
score of 50 was assigned.  

At the July 2007 VA examination, which was conducted by the 
same examiner as the prior examination, the Veteran reported 
continuing symptoms of PTSD including insomnia, daily 
flashbacks (because of numerous reminders of Vietnam 
including tree lines and seeing Vietnamese fishermen in his 
geographic locale at work), and nightmares two to three times 
per week.  He reported that he had not worked full-time for 
six months, and that he had taken a regular retirement from 
his job with the federal oil reserve where he had worked for 
20 years.  He reported missing about two days per month of 
work because of his PTSD.  He stated that he had never made 
friends with his coworkers and was always an outsider keeping 
to himself.  Socially, he reported having a good marriage and 
a good relationship with his children, but having no friends.  
The examiner noted that he was able to engage in normal range 
and variety of activities of daily living without disruption 
of his daily routine.  He related enjoying nature and 
planning to move to property in the mountains of southeast 
Oklahoma.  

The examiner noted that the Veteran was very anxious and 
uneasy during the interview, and he was hesitant in 
responding to questions but overall seemed sincere.  Mental 
status examination was essentially within normal limits 
except that the Veteran seemed distractible and his sensorium 
was somewhat cloudy.  A review of psychological symptoms 
resulted in endorsement of anxiety, some panic attacks, 
depression, insomnia, crying spells, anhedonia, and 
nightmares.  He indicated racing thoughts as well as anger 
control problems, which get exhibited towards his wife and 
his pet dog.  He further related feeling paranoid towards 
Vietnamese fishermen that he sees in his geographic area at 
work.  He denied having any delusions or hallucinations.  He 
also denied being suicidal or homicidal.  Problem behaviors 
were noted to include depression, anger and irritability.  
The examiner opined that the Veteran's PTSD has a substantial 
effect on his occupational functioning, and he seems to have 
functioned better in situations in which he could isolate and 
avoid social contact.  In assessing the Veteran's PTSD, the 
examiner opined that it had not worsened since the last 
examination.  The diagnosis was PTSD, and a GAF score of 50 
was again assigned.  

The next VA examination was conducted in October 2008.  The 
Veteran denied receiving any treatment or being hospitalized 
for his PTSD.  His referred his current symptoms included 
depression approximately two times per week, a severity of 
six.  He further related that he had to quit work early 
because the stress was too severe for him.  He reported being 
married 35 years with two children with whom he is on good 
terms but that he is irritable with his wife.  He stated he 
has no friends or social life.  He related that his only 
leisure pursuit is watching television.  He related that he 
no longer hunts because he cannot tolerate the smell of gun 
powder.  He denied any suicide attempts.  He stated that he 
throws things when he gets angry and does not get along with 
his wife or her family when he drinks.  

Mental status examination revealed an alert and oriented male 
who was casually dressed, cooperative, and attentive.  He had 
increased psychomotor activity with hand wringing and 
repetitive acts.  His mood was anxious, agitated, depressed 
and fearful, but his affect was appropriate.  He was not able 
to spell "world" backwards.  His thought content and 
process and speech were good.  He endorsed persecutory and 
paranoid delusions, but these were not persistent.  He 
referred having sleep impairment in that he wakes up after an 
hour, stays awake at least an hour, and sleeps about a total 
five hours at night.  He denied hallucinations.  No 
inappropriate behavior was noted.  As for 
obsessive/ritualistic behaviors, the examiner noted that the 
Veteran is perfectionistic, having to have everything ready 
to go for the next day before he goes to bed.  He referred 
panic attacks about once a month lasting one to two hours.  
He endorsed suicidal and homicidal thoughts.  He was noted to 
have poor impulse control, and having made some recent bad 
financial decisions.  It was noted that he does not have the 
ability to maintain minimum personal hygiene in that he 
reported not shaving for weeks, going a week without a bath 
and not putting his teeth in for a couple of days.  His 
memory was noted to be moderately impaired for remote and 
recent memory and mildly impaired for immediate memory.  

PTSD symptoms were noted to include recurrent and intrusive 
distressing recollections; recurrent distressing dreams; 
acting or feeling as if the traumatic event were recurring; 
intense psychological distress at exposure to internal or 
external cues; physiological reactivity on exposure to 
internal or external cues; efforts to avoid thoughts, 
feelings, or conversations associated with the trauma; 
efforts to avoid activities, places, or people that arouse 
recollections of the trauma; inability to recall an important 
aspect of the trauma; markedly diminished interest or 
participation in significant activities; feeling of 
detachment or estrangement from others; difficulty falling or 
staying asleep, irritability or outbursts of anger; 
difficulty concentrating; hypervigilance; and exaggerated 
startle response.  The examiner rated the severity of the 
Veteran's PTSD symptoms as 8, presumably on a scale of 1 to 
10.  Diagnosis was PTSD, and a GAF score of 56 was assigned.

Finally, in support of the Veteran's claim, he submitted the 
report of an evaluation conducted by a private licensed 
clinical social worker (LCSW) conducted in August 2006.  In 
his report, this LSCW rated each symptom of the Veteran's 
PTSD on a scale of 1 to 10.  In summary, the Board notes that 
most of the ratings given were within the range of 7 to 10 
indicating moderate to severe degree of impairment.  The LCSW 
opined that the Veteran's PTSD should be considered at least 
75 percent disabling.  In addition, attached to this report 
is a "Depressive Behavior Survey Schedule" whereby the 
Veteran subjectively responded to the items noted.  Notably, 
in response to "I feel like killing myself," the Veteran 
responded "Not at all."  However, in response to "I want 
to hurt other people," he responded "A little."  He 
reported very frequent sleep disturbance and feeling anxious.  
He also reported frequently not enjoying being with people, 
feeling guilty and inadequate, being bothered by noise, 
feeling helpless, not enjoying his work, not knowing how to 
relate to people, feeling like he is going to panic, and 
tending to be pessimistic.  Finally, he reported that a fair 
amount of time the future looks hopeless, he feels tired 
without any reason, he does not want sex, he does not feel 
like going out, he does not seem to enjoy anything, he feels 
like he cannot cope with life, and that his family does not 
give him pleasure.

After a review of the evidence of record, the Board finds 
that the Veteran's PTSD has been manifested by symptoms that 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas, due to symptoms of at least 
passive suicidal and homicidal thoughts, impaired impulse 
control (problems with anger and irritability including 
violent behavior), difficulty with adapting to stressful 
circumstances especially in the work environment, neglect of 
personal appearance and hygiene, and inability to establish 
and maintain effective relationships.  Consequently, giving 
the Veteran the benefit of the doubt, the Board finds that a 
70 percent rating is warranted for his service-connected 
PTSD.  

On the other hand, the evidence does not support the 
conclusion that the Veteran's PTSD symptoms have resulted in 
total social and occupational impairment.  The Board finds 
that the evidence of record is devoid of evidence of symptoms 
of gross impairment in thought processing or communication, 
persistent delusions or hallucinations (Veteran either denies 
both or delusions noted were not persistent), persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation or own name, so as to more nearly approximate 
total occupational and social impairment, as required for a 
100 percent disability rating.  38 C.F.R. § 4.130.  

The Board further notes that the Veteran was able to maintain 
employment with a single employer for more than 20 years and, 
although the Veteran states he retired or quit early due to 
his PTSD, the medical evidence only establishes the Veteran 
has a substantial occupational impairment rather than total.  
As for social impairment, although the Veteran has no friends 
or social life, he has been able to maintain relationships 
with his wife of 35 plus years and his children.  Finally, 
the Veteran's lowest GAF score was 50, which indicates only a 
moderate to serious impairment.  Clearly the VA examiners did 
not consider the Veteran's symptoms to cause total impairment 
since they assigned a GAF no lower than 50.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of nightmares, intrusive thoughts, 
flashbacks, passive suicidal and homicidal thoughts, 
occasional panic attacks, anxiety, depression, problems with 
anger and irritability, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships that significantly interfere with the 
Veteran's ability to carry on various occupational and social 
activities.  However, such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted. 

For the foregoing reasons, while the Board finds that the 
evidence supports the grant of a 70 percent rating for PTSD, 
it finds that a preponderance of the evidence is against 
entitlement to a 100 percent rating for total social and 
occupational impairment.  


ORDER

Entitlement to a 70 percent rating for service-connected 
PTSD, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.  


REMAND

The Board finds that remand of the TDIU aspect of the 
Veteran's claim is warranted as the RO has failed to address 
this in the first instance.  Hence appropriate notice and 
development of this aspect of the Veteran's claim has not 
been accomplished, including providing a VA examination if 
one is necessary to determine the effect the Veteran's PTSD 
has on his employability.  

The Board notes that, due to the grant of an increased 
disability rating to 70 percent above, the Veteran meets the 
schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Thus, 
the only remaining question is whether the Veteran is in fact 
unemployable due to his service-connected PTSD.  Although the 
Veteran has stated he no longer works, the details regarding 
his terminating his employment are a little fuzzy.  For 
example, the exact date he left his employment is not clear 
as he has stated alternately that it was in 2006 and 2007.  
Furthermore, he has stated that he took a regular retirement 
versus having quit.  Such specific information would be 
relevant in determining not only the Veteran's employability 
but also an effective date should entitlement to a TDIU be 
established.  



Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with VCAA notice that 
is compliant with the current notice 
requirements on how to establish 
entitlement to a TDIU, including 
requesting the Veteran identify to VA any 
sources of information regarding his 
employability.  The Veteran should be 
asked to provide exact information as to 
the date of he last worked and the 
documentation surrounding his terminating 
his employment.

2.	If the Veteran identifies sources of 
documentary evidence relating to his 
employability, then such documentary 
evidence should be obtained.  If any 
information or evidence cannot be 
obtained, the Veteran and his 
representative should be notified and 
provided an opportunity to obtain said 
information or evidence and submit it 
directly to VA.

3.	 Only if deemed necessary to adjudicate 
the claim, the Veteran should be scheduled 
for a VA PTSD review examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
current severity of the Veteran's service-
connected PTSD.  The report of examination 
should contain an account of all 
manifestations of the disability found to 
be present.  The examiner should comment 
on the extent to which the service-
connected PTSD impairs the Veteran's 
occupational and social functioning, 
including whether he is considered 
unemployable due to his PTSD.  



4.	Thereafter, the issue of entitlement to a 
TDIU should be adjudicated.  If such 
action does not resolve this issue, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this appeal should be returned 
to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


